EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca A. Smirk on 04/15/2021.
The application has been amended as follows: 
Regarding Claim 1:
In line 11: Before “second”, delete “a set of”.

Claim Rejections - 35 USC § 102/103
Applicant has successfully demonstrated in their Remarks filed 04/16/2021 (see pg. 7) that the subject matter disclosed in the reference U.S. Pre-Grant Pub. 2018/0286749 (App. No. 15/679,458) to Zhang et al. (from hereinafter Zhang) is excepted as prior art under 35 U.S.C. 102(b)(2)(C) by showing that the claimed invention was owned by, or subject to an obligation of assignment to, the same entity as Micromaterials LLC at the time the claimed invention was effectively filed. See MPEP § 2154.02(c).

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which most closely resemble the claimed invention:
2017/0271201 to Xu et al.

U.S. Pre-Grant Pub. 2018/0358260 to Roy et al.

C.	U.S. Pre-Grant Pub. 2016/0163640 to- Edelstein et al.

D.	U.S. Pre-Grant Pub. 2014/0145238 to- Mariani et al.
E.	U.S. Pre-Grant Pub. 2016/0163587 to- Backes et al.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 and 10, similarly including an electronic device comprising, inter alia: 
a third insulating layer on some first conductive lines so that at least one of the first conductive lines is free of the third insulating layer;
a second metallization layer on portions of a second insulating layer and a third insulating layer, the second metallization layer comprising second conductive lines, each of the second conductive lines separated from an adjacent second conductive line by the third insulating layer; and
at least one via between the first metallization layer and the second metallization layer, each of the at least one vias formed on the at least one first conductive line free of the third insulating layer and having a conductive material therein, wherein the via is self-aligned along the second direction to one of the at least one first conductive lines, 
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892